REED, District Judge,
dissenting.
I respectfully dissent from the decision to reverse the district court’s judgment and remand the case for further proceedings.
Where there is no evidence of malingering, the ALJ can reject the claimant’s testimony regarding the severity of his symptoms only for “specific, clear and convincing reasons.” Smolen v. Chafer, 80 F.3d 1273, 1281 (9th Cir.1996). In this regard, general findings by the ALJ are insufficient. Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995). “[RJather, the ALJ must identify what testimony is not credible and what evidence undermines the claimant’s complaints.” Id. “Questions of credibility and resolutions of conflicts in the testimony are functions solely of the [Commissioner].” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.1999). In weighing a claimant’s credibility, the ALJ can consider ordinary techniques for credibility evaluation, including “inconsistencies either in his testimony or between his testimony and his conduct.” Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.1997).
At his second administrative hearing, Matlock presented that he suffered from schizophrenia so severe that he was completely nonfunctional and homebound since 1994. He attended the hearing in a wheelchair, explaining that when he is scared he is unable to walk. Matlock testified that he uses the wheelchair every day and is completely unable to walk approximately two days each week. On the days that he is capable of walking, Matlock stated that he only walks to the bathroom or the mailbox, which is located on the door to his apartment. He further testified that he only leaves his apartment to go to the doctor’s office or the store, and is completely dependent on his wife to attend to his basic physical needs. While the record certainly reflects that Matlock suffers from schizophrenia, the ALJ pointed to substantial evidence which undercuts Matlock’s contention that he is completely home-bound and nonfunctional.
The ALJ noted that during November of 1994 Matlock looked for work outside of his home and sought information about pre-vocational training. The record also indicates that Matlock was able to care for himself in late 1996 while his wife traveled to the east coast for several months. During his hearing, Matlock claimed that his roommate took care of him during that time period, however, the record indicates that, while “helpful,” his roommate was “never home.” Although Matlock may have had difficulties during his wife’s absence, he was nonetheless able to attend to his basic needs, including working with the clinic to get his food stamp and General Relief benefits restored.
Matlock also passed a parenting class in 1997 and was scheduled to attend a CPR class as part of an effort to obtain custody of his thirteen-year-old son. Although the record does not reveal what these classes entailed, the ability to leave his home and attend even a simple class would demonstrate a level of functioning beyond that claimed by Matlock at his second hearing.
Additionally, the ALJ took note of medical records indicating that when Matlock took his medication he was not depressed, slept well and did not exhibit suicidal or homicidal ideation. Conversely, when he stopped taking his medication, his symp*213toms increased. Nothing in his medical records indicated that Matlock was essentially homebound or required a wheelchair because of his mental illness. In light of this evidence, the ALJ concluded that Mat-lock “function[ed] well on his medications.” Although the record does not indicate that Matlock was asymptomatic when taking his medication, it does reflect a level of management inconsistent with his asserted level of disability.
At his second hearing, Matlock essentially presented that he was an individual utterly crippled by his mental illness, rendering him incapable of taking care of himself or even leaving his home. It is undisputed that Matlock suffers from severe schizophrenia. The issue is whether his mental illness is as debilitating as he claimed during his second hearing. On this issue, the ALJ pointed to specific evidence in the record that conflicted with Matlock’s testimony that he was home-bound and completely nonfunctional. Presented with this conflicting evidence, the ALJ concluded that Matlock was not a credible witness. In doing so, she discussed in detail the testimony she found not to be credible and the above-cited substantial evidence undermining that testimony. See Lester, 81 F.3d at 834. The question of Matlock’s credibility regarding the severity of his illness was squarely within the province of the ALJ’s judgment, Morgan, 169 F.3d at 599, and I believe the ALJ acted properly in this regard.
In light of this conclusion, as well as the medical evidence discussed above indicating that Matlock was fairly stable when on his medication, I would also uphold the ALJ’s decision to discredit the opinions of Matlock’s wife and physician. See Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996) (explaining that an ALJ is permitted to reject lay testimony if she gives legitimate reasons for doing so); Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.2001) (“One reason for which an ALJ may discount lay testimony is that it conflicts with medical evidence.”); Morgan 169 F.3d at 602 (quoting Fair v. Bowen, 885 F.2d 597, 605 (9th Cir.1989)) (“A physician’s opinion of disability ‘premised to a large extent upon the claimant’s own accounts of his symptoms and limitations’ may be disregarded where those complaints have been ‘properly discounted.’ ”).
I therefore respectfully dissent.